Per Curiam. Appellant Ronita Faith Bell, by her attorney, Steve Kirk, has two motions pending for an extension of time to file her brief. Prior to these motions, BeE through counsel, Steve Kirk, filed a motion for an extension to file her brief on October 7, 1997, and it was granted untE November 7, 1997. She then asked for a second extension on November 6, 1997, and it was granted untE December 22, 1997. She next moved for a third extension of time and to supplement the record on December 22, 1997, and this was granted on January 15, 1998. This was described as a “final extension.” We stated that the brief would be due 14 days after the supplement to the transcript was filed. The supplement was filed on February 13, 1998, which made BeE’s brief due on February 27, 1998.  The first of the two current motions for an extension was filed on February 27, 1998, and it asked for an extension untE March 6, 1998. The second motion was filed on March 6, 1998, and requests an extension untE March 16, 1998. Each motion asks that it be deemed a “final extension.” BeE’s brief was tendered to this court on March 16, 1998. We accept the brief for filing.  We do not grant extensions as a matter of course after a final extension has been given. The final extension occurred on January 15, 1998, with the brief due on February 27, 1998.  Attorney Steve Kirk is ordered to appear at 9:00 a.m. on Thursday, AprE 9, 1998, to show cause why he should not be held in contempt for faEing to file appeEant’s brief in a timely manner.